                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 12/26/2019
   LITA ROSARIO, PLLC
                                                                    MEMORANDUM ENDORSED


December 23, 2019

Honorable Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:   Blackman v. Sony/ATV Music Publishing, LLC, 19-cv-07119 (GHW)
Dear Judge Woods:
I am Counsel for Plaintiff Damon Blackman in the above-referenced matter. Plaintiff by and
through counsel, respectfully requests Service of Process by Alternative Method for Defendant
Rasheed “Ralo” Harrison (herein “Defendant Harrison”). Plaintiff has made diligent and varied
efforts to locate Defendant Harrison to effect service of process upon Defendant Harrison. Plaintiff
has sent a process server to Defendant Harrison’s last known business address where service was
unsuccessful. See Exhibit A. Plaintiff has also hired a private investigator to locate Mr. Harrison
at a private residence and at a work address; but, to no avail. Plaintiff has also asked counsel for
Mr. Harrison in another action that is pending before the SDNY (Goodfella4Life Ent. LLC, d/b/a
RGF Productions v. Justin Pope, o/k/a “P-Dice,”et al 17-CV-05098 (AKH0) to accept or waive
service of process; but. has not received a response as of the date and time of filing this letter
motion. (Plaintiff has however located an email address and Instagram account for Defendant
Harrison). There is no doubt that Defendant Harrison is aware of this case, as he has specifically
addressed allegations made in this case on social media. See Exhibit B. Accordingly, Plaintiff
respectfully requests that this Court permit service on Defendant Harrison by electronic mail and
through social media or by some other such alternative means as the Court deems appropriate.

Pursuant to Federal Rules of Civil Procedure 4(e)(1) process of service may be served by
“following state law for serving a summons in an action brought in courts of general jurisdiction
in the state where the district court is located or where service is made.” Accordingly, in this case
Plaintiff may accomplish service in accordance with New Jersey’s law regarding service of process
as Defendant Harrison is a New Jersey resident. Under New York law, if service is impracticable
service may be made in a manner the courts directs. See N.Y. C.P.L.R. § 308(5) (2012).

Plaintiff’s different attempts to serve Defendant Harrison, a New Jersey resident, as described
above by traditional measures including personal service by process server have been
impracticable; however, such service is impracticable in this case and this Court may exercise its
discretion to permit any alternative method of service that is appropriate in this particular case.


                                             Page 1 of 2
Courts have approved a variety of services methods including service by email Philip Morris
USA Inc., No. 2007 WL 725412. (S.D.N.Y., March 12, 2007) and through social media K.A. v.
J.L., 450 N.J. Super. 247, 254-255 (Ch. Div. 2016). Courts have balanced several factors is
determining whether the service method is proper including “ (1) plaintiffs need; (2) public
interest; (3) reasonableness of the plaintiff’s efforts to inform the defendant and (4) availability
of the other safeguards for the defendant’s interests.” K.A., 450 N.J. Super. at 255 (citing
Dobkin v. Chapman, 21 N.Y.2d 490, 503 (1968)). Plaintiff used all reasonable means
authorized by law to serve Defendant Harrison with no success. Serving Defendant Harrison
through his email, Instagram and Facebook account is assurance that service will be effective.

Plaintiff respectfully request that alternative service in this case be comprised of




   1. E-mailing the Summons and Complaint to:
      Rasheed “Ralo” Harrison at wonderboymusic1@gmail.com

   2. Messaging the Summons and Complaint via Instagram to:
      Rasheed “Ralo Harrison at @ralowonder
Service by e-mail and social media satisfies the requirements of due process in this case. See K.A.,
450 N.J. Super. at 255 (citing Dobkin, 21 N.Y.2d 490, 503 (1968)). Serving process on Defendant
Harrison by using his email address and Instagram account is very likely to reach Defendant
Harrison because Defendant frequently posts on his social media and lists his email as a contact
method.

Furthermore, any concerns regarding adequate notice are unwarranted as Defendant has indicated
via social media that he is aware of this pending case. See Exhibit B.

Based on the foregoing, Plaintiff respectfully request that his Court permit alternative methods of
service on Defendant Harrison by email and social media.


Respectfully submitted,
Lita Rosario
 Lita Rosario, Esq.
Application denied without prejudice. This letter does not provide sufficient information for the Court to grant the
requested relief. This letter motion provides inadequate factual basis for the Court to evaluate the application. The
Court cannot grant a request such as this based on conclusory, unsworn statements by counsel without supporting
factual detail. To the extent that counsel seeks to renew this motion or to make another motion to the Court, she is
directed to review and comply with the Court's Local Rules, in particular L.R. 7.1, which requires that a party provide
supporting affidavits and exhibits “containing any factual information . . . necessary for decision of the motion.”


 SO ORDERED.
                                                                    _____________________________________
 Dated: December 26, 2019
                                                                           GREGORY H. WOODS
 New York, New York
                                                                          United States District Judge

                                                 Page 2 of 2
